   Case 2:19-mj-00404-RJK Document 1 Filed 07/09/19 Page 1 of 2 PageID# 1


                                                                        FILED
                                                                  !'•
                     IN THE UNITED STATES DISTRICT COUaiT


                     FOR THE EASTERN DISTRICT OF VIRGINJIA        JUL - 9 2019

                                NORFOLK DIVISION
                                                             ' "K I!            \ CC'.i^T

UNITED STATES OF AMERICA


      V.                                  Case No, _
                                          Court Date: Augusts, 2019
CHRISTIAN J. REINHOLD


                               CRIMINAL INFORMATION


                                    COUNT ONE
                    (Misdemeanor)-Violation Notice No. 8044776

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about July 5, 2019, at Naval Station Norfolk, Virginia, on

lands acquired for the use of the United States and within the special

maritime and territorial jurisdiction thereof, in the Eastern District of

Virginia, the defendant, CHRISTIAN J. REINHOLD, did unlawfully drive and

operate a motor vehicle while under the influence of alcohol and with a blood

alcohol level concentration of at least .08 grams per 210 liters of breath

but less than .15 grams per 210 liters of breath, as indicated by a chemical

test, to wit: did have a blood alcohol concentration of .14 grams per 210

liters of breath.


      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Sections 18.2-266 and 18.2-270.)

                                    COUNT TWO
                                  (Misdemeanor)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about July 5, 2019, at Naval Station Norfolk, Virginia, on

lands acquired for the use of the United States and within the special

maritime and territorial jurisdiction thereof, in the Eastern District of

Virginia, the defendant, CHRISTIAN J. REINHOLD, did unlawfully consume an

alcoholic beverage while operating a motor vehicle upon a public highway.

      (In violation of Title 18, United States Code, Sections 7 and      13,
assimilating Code of Virginia Section 18.2-323.1)
   Case 2:19-mj-00404-RJK Document 1 Filed 07/09/19 Page 2 of 2 PageID# 2




                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney



                            By:            I a.
                                    fames T. Cole
                                   ''Special Assistant U.S. Attorney
                                    U.S. Attorney's Office
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA     23510
                                    Ph: (757) 441-6712
                                    Fax: (757) 441-3205
                                    James.Cole@usdoi.gov



                           CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.



                                           J (k
                                     ames T. Cole
                                    Special Assistant U.S. Attorney
                                    U.S. Attorney's Office
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax: (757) 441-3205
                                   James.Cole(gusdoi.gov




                                    ^      JX        W
                                    Date
